Appeal by defendant from a judgment of the Magistrate’s Court of the City of New York, Borough of Queens, sitting as a Court of Special Sessions of the City of New York, rendered April 15, 1960, convicting him, after trial, of book-making, in violation of section 986 of the Penal Law, and sentencing him to pay a fine of $100, or, in default of payment, imprisonment not to exceed 10 days, and, in addition, committing him to the workhouse for three days. Judgment affirmed. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.